Exhibit 10.39(a)



 

 

 

AMENDMENT 1 TO EMB-135 FINANCING

LETTER OF AGREEMENT



 

This Amendment 1 to EMB-135 Financing Letter of Agreement ("Amendment 1") is
dated June __, 2000, and is an agreement among Continental Express, Inc. ("Coex"
or [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]), with its
principal place of business at 1600 Smith Street, Houston, Texas; Continental
Airlines, Inc. ("Continental" or [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]), with its principal place of business at 1600 Smith
Street, Houston, Texas; and Embraer-Empresa Brasileira de Aeronautica S.A.
("Embraer"), with its principal place of business at Sao Jose dos Campos, Sao
Paulo, Brazil, as it relates to the EMB-135 Financing Letter of Agreement dated
March 23, 2000 executed by Coex, Continental and Embraer Letter ("EMB-135
Financing LOA").



WHEREAS, the Parties desire to amend the EMB-135 Financing LOA so as to extend
the date for execution of the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] for the Aircraft;



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. The date of June 30, 2000 contained in Section 7 of the

EMB-135 Financing LOA opposite the caption [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] shall be deleted and replaced with the date
August 15, 2000.



2. All capitalized terms used herein and not otherwise defined in this Amendment
1 shall have the meaning provided for in the EMB-135 Financing LOA. Furthermore
all other terms and conditions contained in the EMB-135 Financing LOA not
specifically referred to herein shall remain in full force and effect and in the
event of any conflict between the terms of this Amendment 1 and the EMB-135
Financing LOA the terms of this Amendment 1 shall control.

[INTENTIONALLY LEFT BLANK]



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 1 to be duly
executed and delivered by their proper and authorized officers and to be
effective as of the day and year first above written.



 

CONTINENTAL EXPRESS, INC. CONTINENTAL AIRLINES, INC.



 

By: /s/ Frederick S. Cromer By: /s/ Gerald Laderman

Name: Frederick S. Cromer Name: Gerald Laderman

Title: VP Finance & CFO Title: Senior Vice President - Finance



 

Witness: /s/ Warren Jones Witness: /s/ James von Atzingen

Name: Warren Jones Name: James von Atzingen



 

 

EMBRAER - EMPRESA BRASILEIRA DE

AERONAUTICA S.A



By: /s/ Satoshi Yokota By: /s/ Flavio Rimoli

Name: Satoshi Yokota Name: Flavio Rimoli

Title: Executive Vice President Industrial Title: Director of Contracts





 

Witness: /s/ Carlos Martins Dutra Witness: /s/ Brasil Ferreira Areco

 